DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office actions are in continued response to original claims filed on 12/12/2017 in relation to application 15/823,767.
The instant application claims are parent to 15/842,408 with a priority date of 12/14/2017.
The Pre-Grant publication # 20190160333 is issued on 5/30/2019.
Claims 7-21 are pending.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of program computer program product and manufacture (7-12) and computer system (13-18). They fall within one of the four statutory categories (Step 1: YES).
The claims also recite the limitations of receiving fitness activity data from one or more sensors, determining target values for the fitness activity data, wherein the target values increase an effectiveness level of the fitness activity. It also indicates that program instruction determines a change to the fitness activity based on the fitness activity data and the target values to report the change to the fitness activity to a user. The amended portion recites program instructions to determine that an activity tracking device associated with a user is connected in data communication with a computer program instructions to receive fitness activity data on a computer network. The fitness activity data describes a fitness activity performed by the user. These are act based on receiving information and includes mental process of observation and evaluation of fitness related data to compare with another set of target values so to output as a report. The amendments that include program instructions simply analyzing one or more activity characteristic determined from fitness activities is a mental process based on observation, evaluation and judgements. The inclusion of program instructions for reading sensors in general, and biometric sensors in particular determining effectiveness level and processing of equipment for threshold values in independent as well as in the dependent claims are not making recitation any less abstract. They steps are of collecting data for digital content, recognizing certain data for user profile and normal criteria of historic fitness data determination from within a collected data set, and storing the recognized data in a memory for digital retrieval content under its broadest reasonable interpretation, covers performance in the mind for observation, analysis, forming judgment and reading of output displays. This it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong1: Yes).
The claims recite additional elements, including a plurality of sensors, one or more sensors operatively coupled with the wearable activity tracking device on a network, a processor including a computer readable storage media, a host device, a biometric data sensor and a display with user interface, generate a haptic cue or social sentiment. These are, however additional elements that do not impose meaningful limitations on the abstract idea identified above, as they are recited in a generic manner and not resulting in an improvements to the functioning of a computer, or to any other technology or technical field {see MPEP 2106.05(a) }. This is evidenced by the lack of technical explanation as to how to implement the invention in the specification, and the lack of improvement recited in the claim itself. For example, the claim generically recites "processing" data, "displaying information" related to the data, and/or just providing a user interface. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A prong 2: No).
The independent claims  1, 13 do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “an input sensor”, “a memory”, "effectiveness level", "databases of digital content with calculated score” are merely use of generic computer and computer parts that are well-understood, routine, and conventional in art. The question of whether a claim element is well-understood, routine, and conventional to a skilled artisan in the relevant field is a question of fact and deference must be given to the determination made by the fact finder on this issue. The use of generic personal computers, server computer systems, use of hand-held or laptop devices by patrons, multiprocessor systems, programmable consumer electronics, network PCs for storing, analyzing and retrieval of routine sessions already known activities in art. For example (1) in case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. The claims are not patent eligible (Step 2B: No).
The dependent claims 8-12, 14-21 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 8-10, 14-16, 19 highlights target values, fitness goal, program instruction request for definitions and recommendations of fitness plans, selections, conditions, type, objectives current condition role of online resources and social media for contemplated activity plans.  These are merely an involvement of activities generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. They are like in precedential Electric Power Group LLC, v. Alstom Limited (hereinafter EPG) case where court found there that the claims are directed to collecting, monitoring of rule based filtered data and are abstract idea in itself (Step 2A: prong1 YES). The recitations are improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: prong2 No). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
Claims 11,12 17,18,20, 21 further defines the computer environment to receive historic data, effectiveness level, target value identification, ranking basis and tracking device coupling known sensors to be of known computing environment of comparison, calculations and aggregation of information characterized as abstract idea (Step 2A:prong1 YES) The claims further recite  additional elements, including computer running interactive plans manipulating identification elements  performing the recited elements. These are recognized standard computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For example in rreceiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 i.e. utilizing an intermediary computer servers to forward information (step 2A: prong2 No). All these elements are interpreted as part of generic "computing device” or “system” as identified above to implement the abstract idea and thus not enough to qualify as significantly more. They do not improve the functionality of the computer or another technology (Step 2B: No).  

Double Patenting
Claims 7-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of copending application No. 15/842,408.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP§ 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 6 of 15/842,408 teaches all the limitations in claims 7 -12 , 19,20  of instant case which is a computer program product and claims 13 – 18 of the instant case  which a computer implemented system. However, the examiner would like to cite that this is well known step to develop a computer system computer program product and computer system with a computer implement method as required by the instant claim. Therefore, in view of case ‘408, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program/system described in ‘408, by implementing a computer-implemented method, since it was known in the art for a programmer to instruct process of a computer with determined activity characteristics in a training program to perform a method for fitness training.


Response to Arguments/Remarks
Applicant's arguments/amendments on 6/14/2022 have been considered but found to be not persuasive to the overcome the 35USC§101 rejections.
Examiner noted, as applicant pointed out,  that the obviousness double patenting rejection be addressed after all rejections and objections issues are resolved.

 35USC§101:
Applicant on pages 8-11 indicated that  the claim determines a recommended change in fitness activity by first “...determining that a wearable activity tracking device associated with a user is connected in data communication with a computer on a network via an I/O interface set” such that it can “...receive fitness activity data from one or more sensors is a biometric data include a plan that include a change in rest time between fitness activity for connected computer network and generating haptic cue. Examiner would like to add that the Step 2A prong2 analysis is continues to be not a technical solution improving the functionality of computer machines. Examiner agree that Biometric data sensor could calculate heart rate that could be read and evaluated “in mind” but with the assistance of a known biometric machine. Though this is effective but the claims are not directed towards any specialized hardware providing connection to adaptive technical solution for improving fitness plan recommendation effectiveness.  The additional elements could not be determined to be unconventional since biometric inputs are known in art for long time. 

Applicant on argument/remarks on pages 12 alleged that there are not art-based rejections. Examiner respectfully traverses and asserts that although claims does distinguish itself by determining innovatively for example the “rest time” calculations, "claim limitation” as a practical matter, be performed entirely on generic computer with inputs known in art.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Applicant's arguments/amendments and examiner’s interview after filing of AFCP2.0 dated filed on February 24, 2022 have been considered but found to be not persuasive to the overcome the 35USC§101 rejections.
Examiner noted that the obviousness double patenting rejection be addressed after all rejections and objections issues are resolved.
 35USC§101:
Claim 21 is also rejected on ground of 35USC101.On page 9 or remarks dated 2/24/2022 applicant indicated that  The claim determines a recommended change in fitness activity by first “...determining that a wearable activity tracking device associated with a user is connected in data communication with a computer on a network via an I/O interface set” such that it can “...receive fitness activity data from one or more sensors operative connected to computer network and generating haptic cue. Examiner would like to add that the Step 2A prong2 analysis is still ‘No’ since this is certain method of organizing human activity using generic computer hardware with no improvement in the functioning of computer. The claims are not directed towards any specialized hardware providing connection to adaptive technical solution for improving fitness plan recommendation effectiveness.  
Applicant on argument/remarks mailed 2/3/2022 on pages 10 alleged that claim 7 is not directed to an abstract idea because "a claim limitation that "could not, as a practical matter, be performed entirely in a human's mind" (even if aided with pen and paper) would not qualify as a mental process." Examiner would like to traverse respectfully and indicate that “...analyzing fitness activity data,. determining target values to increase an effectiveness level of the fitness activity, “recommending a first fitness plan of the one or more fitness plans to the user, wherein the recommended first fitness plan is based on the ranking, and wherein the recommendation first fitness plan includes a change to a rest time between fitness activities could be enumerated into the groupings of abstract idea. These concepts could be performed in human mind by way of observation, opinion, categorizing, calculations, judgment etc.  
As regards to remarks on page 11, mailed 2/3/2022 for ‘useful applications’ there appears to be no specific technical solution found in the recitations to improve fitness plan effectiveness because simple ranking determination and rest time updates are known techniques already present in art (Maser US 2014/0270711 A1) in practice. There not found any unconventional steps that confine the claim to be exclusive useful application and an improvement to the technical field of fitness activity tracking, that may qualify the practice to be significantly more than an abstract idea. 

These are act based on receiving information and includes mental process of observation and evaluation of fitness related data to compare with another set of target values so to output as a report. The amendments that include program instructions simply analyzing one or more activity characteristic determined from fitness activities is a mental process based on observation, evaluation and judgements
35USC§103:
The claims amendments found to be reciting specific recommendation for fitness plan to include “a change to a rest time between fitness activities," as required by claim 7. This is also in accordance to previous interview 2/1/2022 discussions. Amendments also call for, as in Claim 20, to “rank the one or more fitness plans based on the retrieved information about fitness captured from social media for each of the one or more fitness plans and on the retrieved historic activity data”.
As amended, The prior art Yuen in view of Kato in view of Mestas and further in view of Pacione in  combination does not teach or suggest the features of " causing wearable activity tracking device associated with the user to generate a haptic cue to the user to indicate the change to the fitness activity. The recommendations are not  based on captured information from social media ranking and not on target values determining effectiveness levels. Those ranking based recommended fitness plan includes a change to a rest time between fitness activities," as required by claim 7. The rejection under 35USC103 is withdrawn.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on August 30, 2021 have been considered but found to be not persuasive to the overcome the 35USC§103 rejections.
New rejections added to address minor claim changes and addition of new claim 21.
Examiner noted that the obviousness double patenting rejection be addressed after other rejections and objections if all resolved.
35USC§101:
Applicant on page 12 indicated that the claims are directed to a specialized hardware providing connection to adaptive technical solution hence improving fitness plan recommendation effectiveness. Examiner respectfully traverses and finds that detection of change in fitness activity because of commonly known I/O devices in art from a wearable activity-tracking device. This is not improving the functionality of computers or in technical field. 35USC101 is maintained. 
Applicants previous assertions and some of the new in the argument/remark filing do not support an addition of unconventional steps that confine the claim to a particular useful application and/or indicates an improvement to the technical field of tracking fitness activity thereof. There appears to be no specific technical solution found in the recitations to improve fitness plan effectiveness because simple ranking determination and rest time updates are known techniques already in practice.
35USC§103:
Applicant on page 14 indicated that prior art references not teaching  or suggesting  any recommendation to a first fitness plan, wherein the first fitness plan is based on captured information from social media ranking.  Examiner found that the reference Mestas teaches a recommendation of physical activities captured from social media platform (¶0205, 0261 users have registered identifier on a social network or other community media site). A person of ordinary skills in art could easily recommended ranking as found by using a determined stages of progress indicators and thresholds taught by prior art Kato graphs.
Examiner respectfully traverses applicant’s assertion on page 15 indicating that reference not teaching instructions on rest time between fitness activities. Tt is determined that reference Mestas on ¶ 0315 teaches instruction and recommendation for rest time period suggestions so that a person with ordinary skills in art could easily set rest time duration and  goal adjustments while resting in a first day of fitness activities. Applicant need to provide a methodology in determination the claimed relationship of rest time with fitness activities in order to overcome the rejections.
Examiner respectively traverses the applicant statement about not addressing the subsequent two limitations of claim 20. Those portions of claim elements about ranking and corresponding display indicator has been addressed in other parts of the instant office actions such as in rejecting statements in claims 7 &11 and in some of response to arguments.  
The related statements are now been re-stated and added to claim 20 rejection statements. This action made final.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Applicant's arguments/amendments filed on September 18, 2020 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
Examiner noted that the obviousness double patenting rejection would be addressed after other rejections and objections if all resolved.

35USC§101:
Applicant on page 9-11 indicated that the claim is directed to a specific technical solution to improving fitness plan recommendation effectiveness, by detecting a change in fitness activity and alerting the user by providing real-time feedback to the user. Examiner respectfully traverses and finds that detection of change in fitness activity because of high level common inputs from a wearable activity-tracking device associated with a user is simply a receiving act of data communication for a computer algorithm to manipulate for a variety of useful outputs. Except for computer, communication and processing this could be performed by a human mind. Similar sending of alert is transmitting output information. 
Applicant on page 11-12 asserted that the instant application clearly adds unconventional steps that confine the claim to a particular useful application and an improvement to the technical field of fitness activity tracking, which is significantly more than an abstract idea. Examiner however finds that the application is directed to well-known physical activity data manipulation and output results from adding insignificant extra-solution activity to abstract idea. There appears to be no specific technical solution in improving fitness plan effectiveness.

35USC§103:
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
Applicant on page 15 indicated that the references not teaching or suggesting any recommendation to a first fitness plan, wherein the first fitness plan is based on captured information from social media of each of the one or more fitness plans as required by claim 7. Examiner found that the reference Mestas teaches a recommendation of physical activities captured from social media platform (¶0205, 0261 users have registered identifier on a social network or other community media sites; Recommended ranking is determined through stages of progress indicators and threshold as taught by Kato graphs.
Examiner respectfully traverses applicant’s assertion on page 15,16 indications that reference not teaching instructions on rest time between fitness activities. The reference Mestas on ¶ 0315 teaches instruction and recommendation for rest time and other goal adjustments while resting in a first day of fitness activities.

 Following traversals/Remark are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
 Applicant's arguments/amendments filed on February 24, 2020 have been considered but found to be persuasive to the overcome the 35USC§102 rejections.
Applicant has acknowledged the obviousness-type double patenting rejection based on the claims of U.S. Patent Application 15/842,408. But has asserted that this would be addressed when all other outstanding rejections and objections are resolved.

35USC§101:
Applicant has noted on page 7, 8 that patent eligibility rejection has applied the old guidelines to evaluating the 35 U.S.C. §101 guidelines. But examiner has now introduced rejection statement under 2019PEG guidelines. Under the interim 35 U.S.C, §101 guidelines issued January' 4, 2019, under Step 2A, the examiner has identified abstract falling into the grouping of mental process as well as under certain methods of organizing human activity.  In the second prong analysis examiner found that the additional elements are not integrating the identified judicial exception into a practical application.
Applicant on page 9 of 13 indicated that the claim are directed to a specific technical solution to improving fitness plan recommendation effectiveness, by detecting a change in fitness activity and alerting the user by providing real-time feedback to the user. The claim provides “the alert to the user by causing a device associated with the user to provide a haptic cue to the user, and a haptic cue cannot be provided to a device in the mind.  Examiner would like to traverse and state that as noted in 2019 PEG (Jan. 2019 Update: Subject Matter Eligibility), a claim limitation that “as a practical matter”, the recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea. That means an alert signal generated by a computer component because of a haptic cue for a user and additionally aided of pen and paper could qualify as a grouping in abstract idea. 
Applicant asserted on page 10 of 13 that Claim 7 provides a practical application of customizing a fitness plan for a user based on activity data of the user and on social sentiment, improving the effectiveness of the fitness plan. Examiner contends that though present application is adding some extra steps for a particular useful application resulting in an effective outcome, nevertheless the application of the plan as a whole is not making the fitness activity plan a significantly more application of an abstract idea. The recitation of claims as a whole and/or in an ordered combination found to be process generic computational instructions for a learning application performance using network resources. This is generating results benefitting a user on a user device but not making the subject matter eligible machine improvement.

35USC§102:
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims
Applicant on page 12 of 13 indicated that the reference Yuen is silent as to ranking fitness plans and to utilizing a social sentiment for the ranking. Examiner would like to emphasize that this amendment is addressed in the new ground of rejection when the reference Mestas in the same field of program instructions cause a device generate a haptic to rank one or more fitness plans based on a social sentiment. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140067097 A1  Harris et al.
A computerized system generates a personalized exercise regimen for the user
US 20130040272 A1  Booher
A training method and system, and, more specifically producing individually customized training programs for multi-discipline endurance athletic competitions, such as triathlons
US 9474934 B1  Krueger et al.
The present disclosure relates to an electronic fitness improvement system that utilizes biometric information from and about users to generate personalized exercise workout information.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/            Examiner, Art Unit 3715    
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715